Citation Nr: 0905114	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-03 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with chronic 
low back pain and sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to February 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 Decision Review Officer (DRO) 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Roanoke, Virginia.

In a statement attached to the Veteran's February 2006 
substantive appeal, the Veteran appears to make a claim for 
entitlement to a total disability rating based on individual 
unemployability due to his low back disability.  See also 
January 2004 VA Examination (indicating that the Veteran has 
not worked in the last four years due to his low back pain); 
June 2003 Substantive Appeal (stating that the Veteran has 
been fired from jobs due to his low back pain).  As the RO 
has not yet adjudicated this issue, it is not properly before 
the Board; hence, the issue is referred to the RO for 
appropriate action.

In order to be eligible for most VA benefits, a former 
service member must have been discharged or released from 
active duty under conditions other than dishonorable.  The 
Veteran's initial DD Form 214 reflects that the Veteran's 
February 1974 discharge was "Under Other than Honorable 
Conditions."  See also January 1974 Discharge of Personnel 
for Unfitness.  However, a subsequent DD Form 214 
demonstrates that the Veteran's discharge was later upgraded 
to "Under Honorable Conditions" in April 1981.  The Veteran 
is therefore not barred from receiving VA benefits.

The Board notes that the Veteran submitted a letter, received 
by the Board in December 2005, which requested that a DRO 
review his appeal for an increased initial disability rating 
for his low back disability.  Although the Veteran's December 
2005 letter was received within 60 days of the October 2005 
appeal election letter sent to the Veteran by the RO, the 
December 2005 statement of the case followed the traditional 
appeal process, and indicated that no response to the October 
2005 appeal election letter had been received.  However, the 
Board notes that the Veteran was subsequently afforded DRO 
review of his appeal in a May 2007 supplemental statement of 
the case.  Therefore, the Veteran's right to have a DRO 
review his appeal has not been denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board finds that a remand is necessary here to ensure 
compliance with VA's duty to assist under the VCAA.  
Specifically, VA has a duty to obtain pertinent Social 
Security Administration (SSA) records when it has actual 
notice that the Veteran received SSA benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  In an April 2007 letter, the SSA 
requested that VA provide it with certain medical records in 
its possession pertaining to the Veteran.  SSA indicated that 
the Veteran had applied for, or was receiving, disability 
benefits under the Social Security Act or Medicaid.  In a May 
2007 correspondence, VA responded to this request by sending 
all medical records in its possession pertaining to the 
Veteran from January 2002 to present.  However, there is no 
evidence that the RO subsequently sought to obtain a copy of 
the Veteran's SSA records in return.  The disability 
determinations of the SSA, and the medical evidence they are 
based upon, may be relevant to the Veteran's claim, 
especially in this case as such records appear to fall within 
the rating period for the Veteran's claim for an increased 
initial disability rating.  Therefore, all medical records 
from the SSA pertaining to any original award of disability 
benefits, as well as those pertaining to any continuing award 
of benefits, should be requested and associated with the 
claims file.

In addition, the Board notes that the Veteran's most recent 
VA examination in this case was conducted in January 2004.  
Although the "mere passage of time" does not render an old 
examination inadequate, Palczewski v. Nicholson, 21 Vet. 
App. 174, 182 (2007), the Veteran's representative has 
alleged that the Veteran's back disability is worse now than 
it was at the time of the January 2004 VA examination.  See 
January 2009 Informal Hearing Presentation.  In addition, the 
January 2004 VA examination is the only medical evidence in 
the claims file which falls within the rating period on 
appeal.  As such, the Board finds that a newer VA examination 
would be helpful in appropriately assessing the current 
severity of the Veteran's low back disability.  See 
VAOPGCPREC 11-95 (April 7, 1995).

Further, the Board notes that the January 2004 VA examination 
reflects the Veteran's statement that he had an MRI 
examination of his lumbar spine at a VA facility sometime in 
the year prior.  The Veteran also stated that he underwent 
neurosurgical evaluations at the Richmond VA medical center, 
and that surgery was recommended.  The Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate these 
records, and any other pertinent VA treatment records, so 
they can be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and obtain copies of 
the Veteran's records regarding SSA 
disability benefits, including any 
determinations granting or denying such 
benefits, any other SSA administrative 
decisions, such as Continuing Disability 
Reviews (favorable or unfavorable), and 
all clinical records upon which the above-
mentioned decisions were based.  If the 
search for such records yields negative 
results, this fact should be clearly noted 
in the claims folder.

2.  Contact the Veteran and request that 
he identify the provider(s) of all medical 
treatment for the service-connected low 
back disability since 2001.  Obtain all 
identified records of the Veteran's 
treatment, including from the VA medical 
center in Richmond, Virginia, and any 
other VA facility where the Veteran 
received treatment, including the MRI 
taken of the Veteran's lumbar spine in or 
near 2003.  If no records are available, 
the claims folder must indicate this fact 
and document the attempts made to obtain 
the records.

3.  Upon receipt of any additional medical 
records described above, the Veteran 
should be afforded the appropriate VA 
examination to determine the nature and 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine with chronic low back pain and 
sciatica.  The VA examination must take 
into consideration any additional 
functional impairment due to pain in 
accordance with 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, and 
all findings reported in detail.  The RO 
shall include documentation in the claims 
folder that notice of the scheduled 
examination was sent to the Veteran's most 
recent address of record.

4.  Thereafter, the RO shall re-adjudicate 
the Veteran's claim, considering all 
evidence newly added to the claims file.  
In its re-adjudication, the RO should 
consider the entire rating period involved 
in this claim, and should consider staged 
ratings if deemed appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




